             Case 1:21-cv-00023-DLF Document 5 Filed 03/17/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  LINDA YOO LEE,

             Plaintiff,

                            v.
                                                               Civil Action No. 21-0023 (DLF)
  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

             Defendant.


                                    ANSWER TO COMPLAINT

        Defendant the U. S. Department of Homeland Security (“DHS”) through undersigned

counsel, respectfully answers Plaintiff’s Amended Complaint. Defendant denies each and every

allegation contained in the Amended Complaint not expressly admitted in this Answer. Defendant

respectfully requests and reserves the right to amend, alter, and supplement the defenses contained

in this Answer as the facts and circumstances giving rise to the Amended Complaint become

known to Defendant through the course of the litigation.

                          RESPONSES TO NUMBERED PARAGRAPHS

        In response to the specifically enumerated paragraphs, as set forth in the Complaint,

Defendant admits, denies, and otherwise avers as follows:

        1.        Paragraph 1 contains Plaintiff’s characterization of this action to which no response

is required.

        2.        Paragraph 2 consists of the identity of the Plaintiff to which no response is required

and Defendant lacks knowledge and information to form a belief about the truth of the allegations.

        3.        Defendant admits paragraph 3 with the correction that DHS, is a department within

the United States government.
            Case 1:21-cv-00023-DLF Document 5 Filed 03/17/21 Page 2 of 4




       4.      Defendant admits paragraph 4.

       5.      Defendant admits the allegations in Paragraph 5 as to this Court’s jurisdiction.

       6.      Defendant admits paragraph 6.

       7.      Defendant admits paragraph 7 based upon the submitted FOIA request to the

OBIM. Defendant respectfully refers the Court to the FOIA requests for its complete and accurate

content and, to the extent that this Paragraph mischaracterizes the FOIA request, Defendant denies

the allegations.

       8.      Defendant admits paragraph 8 based upon the submitted FOIA request to the

OBIM. Defendant respectfully refers the Court to the FOIA requests for its complete and accurate

content and, to the extent that this Paragraph mischaracterizes the FOIA request, Defendant denies

the allegations.

       9.      Defendant admits paragraph 9.

       10.     Defendant denies paragraph 10. DHS OBIM responded to the Plaintiff’s FOIA

request with a production of 1 page of responsive material in records accessible to OBIM. This

production occurred on January 29, 2020, with partial redactions.

       11.     Defendant admits that DHS did not respond to the FOIA request as of the date of

the Complaint. However, DHS OBIM fully responded to Plaintiff’s FOIA request with the

production of 1 page of responsive material in records accessible to OBIM on January 29, 2020.

       12.     Paragraph 12 consists of a statement of law to which no response is required.

       13.     Paragraph 13 consists of a statement of law to which no response is required.

       14.     Paragraph 14 consists of a statement of law to which no response is required.

       15.     Paragraph 15 consists of a statement of law to which no response is required.




                                               -2-
           Case 1:21-cv-00023-DLF Document 5 Filed 03/17/21 Page 3 of 4




        16.    Defendant denies paragraph 16 in that DHS OBIM responded to the Plaintiff’s

FOIA request with a production of 1 page of responsive material in records accessible to OBIM.

This production occurred on January 29, 2020, with partial redactions.

        17.     Paragraph 17 consists of a statement of law to which no response is required.

        18.    Defendant denies paragraph 18 in that DHS OBIM responded to the Plaintiff’s

FOIA request with a production of 1 page of responsive material in records accessible to OBIM.

This production occurred on January 29, 2020, with partial redactions.

        19.    Paragraph 19 consists of Plaintiff’s request for relief to which no response is

required. To the extent a response is deemed required, Defendant denies that Plaintiff is entitled

to the relief requested or to any relief whatsoever.

                                            DEFENSES

        Defendant reserves the right to amend, alter and supplement the responses and defenses

contained in this Answer as the facts and circumstances giving rise to the Complaint become

known to the Defendant through the course of this litigation. Defendant denies any and all

allegations in Plaintiff’s Complaint not expressly admitted herein. Moreover, without waiving,

limiting, modifying or amending the foregoing, Defendant asserts the following defenses, in the

alternative where appropriate, and to the extent the pleadings and the evidence so indicate.

                                           First Defense

        Plaintiff is not entitled to information or records protected from disclosure by one or

more exemptions to the FOIA. 5 U.S.C. § 552.

                                          Second Defense

        The Court lacks subject-matter jurisdiction to award relief that exceeds that authorized by

FOIA.




                                                -3-
          Case 1:21-cv-00023-DLF Document 5 Filed 03/17/21 Page 4 of 4




                                         Third Defense

       To the extent Plaintiff’s FOIA requests seek matters that are not “agency records,” or

seek matters exempt from disclosure under the FOIA, the Court lacks subject matter jurisdiction

to compel the agency to produce such matters.

                                        Fourth Defense

       To the extent Plaintiff’s FOIA requests seek matters that are not “agency records,” or

seek matters exempt from disclosure under the FOIA, the Complaint fails to state a claim upon

which relief can be granted with respect to such matters.

Dated: March 17, 2021
       Washington, DC
                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS, D.C. Bar #415793
                                                Acting United States Attorney

                                                BRIAN P. HUDAK
                                                Acting Chief, Civil Division

                                                By:           /s/
                                                      PATRICIA K. MCBRIDE
                                                      Assistant United States Attorney
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      202-252-7123

                                                Attorneys for the United States of America




                                                -4-
